Citation Nr: 1520131	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  10-31 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD), to include as secondary to service-connected disabilities.  

2. Entitlement to service connection for a lumbar spine disability.  

3. Entitlement to service connection for sciatica of the bilateral lower extremities (BLE disability).  

4. Entitlement to service connection for bilateral hearing loss (HL).  

5. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to March 1984.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing held before a now-retired Veterans Law Judge (VLJ) in November 2011.  A transcript of the hearing is associated with the claims file.  

In February 1995, the RO denied the Veteran's claim for service connection for a nervous condition in an unappealed rating decision.  In July 2008, he filed his request to reopen his claim for service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities.  In February 2012, the Board reopened the claim of service connection for MDD, previously characterized as a nervous condition, and remanded the claims for service connection for the acquired psychiatric disorder, lumbar spine disability, BLE disability, HL, and tinnitus for additional development of the record.  In October 2013, the Veteran submitted a VA Form 21-0781, Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (PTSD) (VA Form 21-0781).  The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, the issue on appeal is characterized as listed on the first page of this decision.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

As noted, the Veteran testified at a hearing held before a now-retired VLJ in November 2011.  Under such circumstances, the Board's standard practice is to send a notice letter advising the Veteran of his right to an additional hearing before a different VLJ.  See 38 U.S.C.A. § 7107(b) (West 2002).  A VA Form 21-0820, Report of General Information (VA Form 21-0820), dated in May 2013, shows that the Veteran's address was verified, and that he resided in the "ABCCM Veteran's Restoration Quarters," which was where he would be "staying for the foreseeable future."  However, in a February 2015 letter in which the Veteran was offered the opportunity for another hearing, the letter was mailed to a different address.  In March 2015 the letter was not returned as undeliverable; however, it did not contain a response from the Veteran.  It is unclear if the Veteran continues to reside at the ABCCM Veteran's Restoration Quarters; thus, his correct mailing address must be verified.  

Moreover, in accordance with the February 2012 Board remand directive, in May 2013 he was scheduled VA examinations to evaluate the nature and etiology of his claimed disabilities; however, these examinations did not take place because the Veteran failed to report to them.  The examination request indicates that another, incorrect address was listed as the Veteran's current address at the time that the examination request was made.  As noted, the Veteran's correct mailing address must be verified.  Next, the Veteran must be rescheduled for VA examinations and medical opinions to assess the nature and etiology of his claimed disabilities in compliance with the holding in Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally, the record indicates the Veteran receives ongoing medical treatment by VA, and the most recent VA treatment records contained in the claims file are dated to January 2014.  Thus any additional VA treatment records must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's current mailing address.  

2. After verifying the Veteran's current mailing address, send the Veteran a letter informing him of his right to participate in another optional Board hearing.  

3. Obtain any outstanding VA treatment records dated from January 2014 to the present.  

4. Schedule the Veteran for a VA audiology examination.  The examination report should include a detailed account of all manifestations of hearing loss and tinnitus found to be present.  The examiner should review the evidence of record with attention to the Veteran's reports of being exposed to the noise of non-combat weapons fire during service and provide opinions on the following:

(a) Whether the Veteran has a current hearing loss disability.  

(b) Whether the Veteran has a current tinnitus disability.  

(c) Whether it is as least as likely as not (50 percent or greater probability) that any current hearing loss and/or tinnitus disability was incurred during active service, or as the result of the claimed noise exposure during service.  

The claims folder and a copy of this remand must be made available and reviewed by the examiner who must provide a complete rationale for all conclusions reached.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  
 
5. Schedule the Veteran for a VA examination to evaluate the lumbar spine and BLE disabilities.  The examination report should include a detailed account of all manifestations of any identified spine disability, including neurologic symptoms of the lower extremities, found to be present.  The examiner should review the evidence of record with attention to any available service treatment records and VA records dating from service to the present and provide opinions on the following:

(a) The exact diagnoses of any current low back disability.  

(b) Whether the Veteran also warrants a diagnosis of sciatica, or radiculopathy of the lower extremities as a related disability.  

(c) Whether it is as least as likely as not (50 percent or greater probability) that any current low back disability and/ or BLE disability was incurred during active service, or as the result of reported injuries during service.  

The claims folder and a copy of this remand must be made available and reviewed by the examiner who must provide a complete rationale for all conclusions reached.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  
 
6. Schedule the Veteran for a VA psychiatric examination.  The report of examination should include a detailed account of all manifestations of psychopathology found to be present.  If there are different psychiatric disorders, the examiner should reconcile the diagnoses and should specify which symptoms are associated with which disorders.  If certain symptomatology cannot be disassociated from one disorder or another, it should be specified.  The examiner should review the evidence of record with attention to any available service treatment records and VA records dating from service to the present showing treatment for substance dependence and provide opinions on the following:

(a) The exact diagnoses of any current psychiatric disability, independent of the Veteran's substance abuse disorders.  

(b) Whether it is as least as likely as not (50 percent or greater probability) that any current psychiatric disability was incurred during active service. 

(c) Whether it is as least as likely as not (50 percent or greater probability) that any current psychiatric disability is due to or aggravated by a service-connected disability.  

The claims folder and a copy of this remand must be made available and reviewed by the examiner who must provide a complete rationale for all conclusions reached.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

7. Following the above, readjudicate the Veteran's claims for service connection.  If any of the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and his attorney should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  




